United States Department of Labor
Employees’ Compensation Appeals Board
______________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Cols, OH, Employer
)
______________________________________ )
R.F., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1484
Issued: November 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from a March 27, 2008 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed a
September 19, 2007 decision denying his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a back condition while in the performance of duty.
FACTUAL HISTORY
On July 8, 2007 appellant, then a 38-year-old letter carrier, filed an occupational disease
claim alleging that he developed a back condition while walking, lifting, casing and standing at

work. He became aware of his condition on October 1, 2003. Appellant stopped work on
June 15, 2007.1
Appellant submitted a July 23, 2007 attending physician’s report from Dr. James H.
Uselman, a Board-certified neurologist, who noted that appellant injured his back on
October 1, 2003. Dr. Uselman diagnosed lumbar degenerative disc disease and low back pain.
He advised that appellant was scheduled for an L4-5 laminectomy on August 3, 2007 and would
be totally disabled from August 3 to December 1, 2007.
In a July 25, 2007 letter, the employing establishment controverted the claim noting that
appellant indicated on his claim form that his injury did not occur on the job.
In a letter dated July 31, 2007, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit a physician’s reasoned
opinion addressing the relationship of his claimed back condition and specific employment
factors.
Appellant submitted a statement indicating that his work duties included prolonged
standing and walking, casing mail, bending, lifting and carrying a mailbag and repeatedly getting
in and out of his mail truck. He submitted a January 30, 2001 lumbar spine x-ray which revealed
mild spondylosis at L4-5. Appellant was treated by Dr. Edward S. Sadar, a Board-certified
neurologist, for low back pain.
In reports dated February 16 and 27, 2001, Dr. Sadar noted that appellant underwent an
electromyogram (EMG) which revealed left S1 root irritation and meralgia paraesthetica and he
diagnosed degenerative disc disease and obesity. He was hesitant in recommending that
appellant accept a new job with the employing establishment which included walking and
carrying a bag, because neither activity was good for his back. On March 1, 2004 Dr. Sadar
opined that appellant was 60 pounds overweight, which caused stress on his back, had increased
lumbar lordosis and changed body posture. He recommended that appellant lose 60 pounds and
strengthen his abdominal muscles which would help his low back condition. In a March 24,
2007 report, Dr. Uselman noted appellant’s treatment for low back pain with radiation into his
legs. He diagnosed degenerative disc disease at L4-5. Appellant reported working as a mail
carrier and noted that carrying his mailbag aggravated his back pain. Dr. Uselman performed a
discogram on June 15, 2007 which revealed normal discography at L3-4 and L5 and S1 with
diffuse degenerative disc disease. A May 2, 2007 magnetic resonance imaging (MRI) scan of
the lumbar spine revealed mild degenerative disc disease at L4-5 with mild right neural
foraminal stenosis due to annular disc bulge and facet disease.
In a decision dated September 19, 2007, the Office denied appellant’s claim, finding that
the medical evidence was not sufficient to establish that his back condition was caused by his
employment duties.
On October 3, 2007 appellant requested an oral hearing which was held on
February 6, 2008. He submitted an August 3, 2007 operative report from Dr. Uselman, who
1

Appellant noted on the CA-2 that his condition did not happen on the job.

2

performed an L4-5 bilateral transforaminal discectomy with interbody fusion. Dr. Uselman
diagnosed degenerative disc disease at L4-5. On October 30, 2007 he noted appellant’s fusion
was coming along nicely but he experienced a minor setback when he stepped off a curb at
church and jarred his back. Dr. Uselman advised that appellant was not ready to return to work
carrying mail because it would cause significant stress on his low back. On February 19, 2008
he noted that appellant’s physical examination revealed no weakness, intact reflexes and
sensation and a reduction in back pain. Dr. Uselman advised the fusion surgery was a success.
A computerized tomography (CT) scan of the lumbar spine dated February 14, 2008 revealed
changes of fixation and fusion at L4-5 without evidence of complication, minimal central
stenosis at L3-4 and facet arthropathy at L5-S1 with no significant spinal stenosis.
By decision dated March 27, 2008, the Office hearing representative affirmed the
September 19, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
It is not disputed that appellant’s duties as a letter carrier included prolonged standing,
walking, bending, lifting and carrying a mailbag. Appellant was diagnosed with degenerative
disc disease. However, he has not submitted sufficient medical evidence to support that his
degenerative disc disease was caused or aggravated by his employment factors. On July 31,
2007 the Office advised appellant of the medical evidence needed to establish his claim.
Appellant did not submit a rationalized medical report from a physician addressing how specific
employment factors may have caused or aggravated his claimed back condition.
Appellant submitted a July 23, 2007 attending physician’s report prepared by
Dr. Uselman, who noted that appellant injured his back on October 1, 2003. Dr. Uselman
diagnosed lumbar degenerative disc disease and low back pain. Appellant advised that he was
undergoing surgery and would be disabled commencing August 3, 2007. Dr. Uselman’s report is
insufficient to establish the claim as he did not provide a history of injury or specifically address
whether appellant’s employment activities had caused or aggravated a diagnosed medical
condition.4 On March 24, 2007 he noted appellant’s treatment for low back pain with radiation
into his legs. Dr. Uselman again diagnosed degenerative disc disease at L4-5. Appellant
reported working as a mail carrier and noted that carrying his mailbag aggravated his back pain.
However, Dr. Uselman merely repeated the history of injury as reported by appellant without
providing his own opinion addressing how appellant’s back condition was work related.5 He
failed to provide a rationalized opinion explaining how appellant’s work caused or aggravated
the diagnosed condition.6
On August 3, 2007 Dr. Uselman performed an L4-5 bilateral transforaminal discectomy
and noted that appellant was progressing well postoperatively. He noted that appellant was not
ready to return to work because it would cause significant stress on his low back. Dr. Uselman
did not provide an opinion regarding the causal relationship of appellant’s degenerative disc
disease and the factors of employment believed to have caused or contributed to such condition.
He did not explain the process by which activities such as carrying a mailbag would cause the
diagnosed back condition and why such condition would not be due to nonwork factors such as
the normal aging process. Therefore, these reports are insufficient to meet appellant’s burden of
proof.
Appellant submitted reports from Dr. Sadar dated February 16, 2001 to March 11, 2004.
Dr. Sadar treated appellant for low back pain and diagnosed degenerative disc disease and
obesity. He was hesitant in recommending that appellant accept a new job with the employing
establishment which required him to walk and carry a bag because these activities were not good
4

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
5

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
6

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

for his back. Dr. Sadar noted that appellant was 60 pounds overweight which caused stress on
his back, increased lumbar lordosis and changed body posture. He did not directly address
causal relation and his restrictions on appellant’s return to work are prophylactic in nature. The
Board noted that fear of future injury is not compensable under the Act.7 Dr. Sadar also
attributed appellant’s back condition to his obesity and not his work duties. Therefore, these
reports are insufficient to establish appellant’s claim.
The remainder of the medical evidence, including x-ray of the lumbar spine dated
January 30, 2001, an MRI scan of the lumbar spine dated May 2, 2007 and a CT scan of the
lumbar spine dated February 14, 2008, fail to provide any opinion on causal relationship. For
this reason, this evidence is not sufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that the condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.

7

See Mary Geary, 43 ECAB 300, 309 (1991); Pat Lazzara, 31 ECAB 1169, 1174 (1980) (finding that appellant’s
fear of a recurrence of disability upon return to work is not a basis for compensation).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2008 and September 19, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

